            Case 2:20-cv-02112-RBS Document 6 Filed 06/11/20 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JENNIFER PETROSKI                             :
                                              :       CIVIL ACTION
                 v.                           :
                                              :       NO. 20-2112
                                 1
JOHN J. W. LEE, MD, FACS                      :

                                        MEMORANDUM


SURRICK, J.                                                                    JUNE 11, 2020

          Presently before the Court in this employment discrimination action is Defendant’s

Motion to Dismiss for Failure to State a Claim. (ECF No. 4.) Plaintiff Jennifer Petroski alleges

that her supervisor frequently made offensive comments to her and other female employees

regarding their appearances. Petroski routinely complained to her supervisor about these

comments and alleges that she was demoted and then terminated as a result. For this Motion, we

must decide whether Petroski has alleged plausible claims for sex discrimination and retaliation.

We conclude that she has. The Motion will be denied.

I.        BACKGROUND

          In 2014, Petroski began working as a patient coordinator for Defendant, the medical

practice of Dr. John Lee. (Compl. ¶ 11, ECF No. 1.) Although Petroski does not allege the type

of medical practice, an email exhibit attached to the Complaint suggests that the practice

performs plastic surgery. (See id. Ex. 1.)

          Christina Kim Lee was Dr. Lee’s office manager and Petroski’s direct supervisor. (Id. ¶




1
          According to the Complaint, Defendant is a medical practice, and not an individual
person.
          Case 2:20-cv-02112-RBS Document 6 Filed 06/11/20 Page 2 of 10




12.) 2 Ms. Lee regularly criticized Petroski and other female employees in the workplace for

their physical appearances. (Id. ¶ 13.) For example, Ms. Lee told Petroski that her skin was too

dark and “you look like a minority, Jen, this isn’t the look we want for our patients.” (Id. ¶ 14.)

Ms. Lee also told Petroski on a weekly basis that her lips looked “Amazon.” (Id.)

        Ms. Lee told at least eight other female employees that they looked “frumpy.” (Id. ¶ 16.)

She also told at least three female employees not to wear glasses because it made them look old.

(Id. ¶ 15.) On one occasion, Ms. Lee told Dr. Lee that he should perform surgery on a new

female employee before her start date because she was “too ugly.” (Id. ¶ 17.)

        Every time Petroski heard Ms. Lee criticize her or another female employee, Petroski

complained to her. (Id. ¶ 18.) By 2016, the work environment began taking an emotional toll on

Petroski. (Id. ¶ 20.) Concerned, Petroski’s husband wrote Ms. Lee an email on October 4, 2016.

In the email, Petroski’s husband expressed his concerns with various workplace issues at Dr.

Lee’s office, including Ms. Lee’s comments about Petroski’s appearance. (Id. ¶ 20 & Ex. 1.) On

October 10, 2016, Ms. Lee responded to the email. In her lengthy response were several notable

statements, including:

    •   “Yes, I have been resentful toward [Petroski] lately and have been trying to work it out.”

    •   “Understand there is a lot of jealousy over Jen in this practice. It’s been an ongoing
        issue. She has [hours] that other people don’t have b/c of her commute, she is beautiful,
        my staff knows I favor her, our patients adore her, we schedule our [patients] around her
        vacation/time off, and a lot of my staff wants to do what she does.”

    •   “[A] lot of people say things about Jen – I don’t repeat them to her [because] I don’t
        know if it’s real and it would also hurt and affect her. I know it’s mostly out of jealousy
        and also [because] they know her appearance is a sore subject that I have talked to Jen
        repeatedly about. I think she is gorgeous! All our patients think she is beautiful – it’s
        just that we have a super conservative and old clientele that want everything to look
        natural like they had nothing done – that is NOT Jen’s aesthetic. I have to care about my
2
        In its Motion, Defendant acknowledges that Ms. Lee is Dr. Lee’s wife.

                                                 2
          Case 2:20-cv-02112-RBS Document 6 Filed 06/11/20 Page 3 of 10




        patients’ comments. I would not be a good manager if I didn’t. If my patients or staff is
        saying that she doesn’t look natural, then it’s a huge issue for me. It’s something I have
        heard ongoing from patients but try to not bring up a lot [because] I know Jen doesn’t
        want to hear it and doesn’t agree. However, when I was upset about the whole
        resignation incident, it brought back all the times I asked her to dress conservatively, not
        to tan and come in the office ‘orange’, etc.”

    •   “Women are difficult to work with. I can express my feelings and frustrations and not
        worry that it will be exaggerated and twisted and turned into gossip when working with
        me[n] – which I did all my career until this practice. When I worked w/ men, I didn’t
        have to worry about how I said what I said – we talk about each other and our issues and
        that’s it, we go on with our lives. It’s not like that with women.”

(Id. ¶ 21 & Ex. 1.)

        In mid-November 2016, Petroski was sick and called out of work for a week. (Id. ¶ 24.)

When she returned, Ms. Lee demoted her to a filing position and changed her hours. (Id. ¶ 25.)

On December 14, 2016, Petroski was fired. (Id. ¶. 26.) During the meeting at which Petroski

was terminated, Ms. Lee said that she did not believe Petroski was actually sick when she called

out in November, stating, “well you looked fine walking around in your high heels.” (Id. ¶ 27.)

Ms. Lee also commented that Petroski walked around the office like she was in a “wet t-shirt

contest.” (Id.)

        Ms. Lee admitted to Petroski that she had changed Petroski’s hours and position to get

Petroski to quit. (Id. ¶ 28.) After Petroski’s termination, Dr. Lee’s office made disparaging

remarks about her to potential and prospective employers, thus impeding Petroski’s attempt to

find new employment. (Id. ¶ 30.)

        On May 1, 2020, Petroski filed a two-count Complaint in this diversity action 3 against

Dr. Lee’s practice, alleging: (1) sex discrimination, in violation of the Pennsylvania Human


3
      According to the Complaint, Petroski is a New Jersey resident and Defendant is a
Pennsylvania business entity. (Compl. ¶¶ 1-3.)


                                                  3
          Case 2:20-cv-02112-RBS Document 6 Filed 06/11/20 Page 4 of 10




Relations Act (“PHRA”), 43 Pa. Stat. §§ 951-63; and (2) retaliation, also in violation of the

PHRA. On May 22, 2020, Defendant moved to dismiss the Complaint under Rule 12(b)(6), for

failure to state a claim. (ECF No. 4.)

II.    DISCUSSION

       A.      Standard of review

       To survive a motion to dismiss pursuant to Rule 12(b)(6), “a plaintiff must allege

‘enough facts to state a claim to relief that is plausible on its face.’” New Jersey Carpenters

& the Trustees Thereof v. Tishman Const. Corp. of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A complaint has facial

plausibility when there is enough factual content ‘that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Id. (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)). When considering the sufficiency of a complaint on a 12(b)(6)

motion, a court “must accept all factual allegations in the complaint as true and draw all

reasonable inferences in favor of the plaintiff.” Id. (citing Phillips v. Cnty. of Allegheny, 515

F.3d 224, 231 (3d Cir. 2008)).




                                                  4
          Case 2:20-cv-02112-RBS Document 6 Filed 06/11/20 Page 5 of 10




       B.      Petroski states a claim for sex discrimination 4 5

       The PHRA prohibits employers from discriminating against employees “because of” their

sex. 43 Pa. Stat. § 955(a). To overcome a motion to dismiss a sex discrimination claim, the

plaintiff must allege “sufficient factual matter that permits the reasonable inference that [she]

was terminated or retaliated against because of her … sex.” Golod v. Bank of Am. Corp., 403 F.

App’x 699, 702 (3d Cir. 2010) (citing Goosby v. Johnson & Johnson Med., Inc., 228 F.3d 313,

318-19 (3d Cir. 2000)).

       Comments about a woman’s appearance may constitute evidence of discrimination where

the comments “by their nature apply only to women.” Lewis v. Heartland Inns of Am., L.L.C.,

591 F.3d 1033, 1039-41 (8th Cir. 2010) (emphasis added) (collecting cases). Although we are

aware of no Third Circuit case law directly on point, the Third Circuit “does recognize gender

stereotyping claims as a form of discrimination because of sex.” Guess v. Philadelphia Hous.

Auth., 354 F. Supp. 3d 596, 602 (E.D. Pa. 2019) (citing Bibby v. Philadelphia Coca Cola

Bottling Co., 260 F.3d 257, 262-63 (3d Cir. 2001); Prowel v. Wise Bus. Forms, Inc., 579 F.3d

285, 290 (3d Cir. 2009)).




4
       Although Petroski’s claims invoke the PHRA, we rely primarily on Title VII case law.
See Huston v. Procter & Gamble Paper Prods. Corp., 568 F.3d 100, 104 n.2 (3d Cir. 2009)
(recognizing that the analysis of a plaintiff’s claims under Title VII and the PHRA “is identical,
as Pennsylvania courts have construed the protections of the two acts interchangeably” (internal
quotation and citation omitted)).
5
        In her response to the Motion to Dismiss, Petroski asserts that she has also pleaded a
hostile work environment claim. However, she does not allege a hostile work environment in
her Complaint. She alleges only sex discrimination and retaliation in her two-count Complaint.
Accordingly, we consider only whether Petroski has adequately pleaded those two claims. If
Petroski wishes to pursue a hostile work environment claim, she will have to seek leave to
amend her Complaint.

                                                  5
          Case 2:20-cv-02112-RBS Document 6 Filed 06/11/20 Page 6 of 10




       The nature and frequency of all of Ms. Lee’s comments, including her comments about

being “frumpy,” high heels, and the wet t-shirt contest, show that Ms. Lee was obsessed with her

female employees’ appearances and that she singled out Petroski. It is plausible that Ms. Lee

bore animus towards Petroski because of Petroski’s physical appearance—much of which was

unique to her as a woman—and Petroski’s failure to conform to Ms. Lee’s ideation of femininity.

For purposes of a motion to dismiss, Petroski has sufficiently alleged sexually discriminatory

conduct. See Smith v. City of Salem, 378 F.3d 566, 574 (6th Cir. 2004) (recognizing that “an

employer who discriminates against women because … they do not wear dresses or makeup, is

engaging in sex discrimination because the discrimination would not occur but for the victim’s

sex”); Doe v. Belleville, 119 F.3d 563, 580-81 (7th Cir. 1997) (holding that “Title VII does not

permit an employee to be treated adversely because his or her appearance or conduct does not

conform to stereotypical gender roles” and explaining that “a man who is harassed because his

voice is soft, his physique is slight, his hair long, or because in some other respect he exhibits his

masculinity in a way that does not meet his coworkers’ idea of how men are to appear and

behave, is harassed ‘because of his sex’”), vacated and remanded on other grounds, 523 U.S.

1001 (1998).

       The question becomes whether Petroski suffered an adverse employment action as a

result of discrimination. We conclude that Petroski’s allegations as to causation are plausible.

For example, while the ostensible reason for Petroski’s termination was that she had lied about

being sick in November 2016, Ms. Lee could not help but bring up Petroski’s physical

appearance at the termination meeting. For purposes of this Motion, Ms. Lee’s comments

support an inference that Petroski was terminated as a result of Ms. Lee’s discriminatory animus

towards her, particularly as it related to Petroski’s physical appearance. Cf. Golod, 403 F. App’x

                                                  6
         Case 2:20-cv-02112-RBS Document 6 Filed 06/11/20 Page 7 of 10




at 702 n.2 (noting that an inference of discrimination can be supported for purposes of a 12(b)(6)

motion by “statements or actions by [the plaintiff’s] supervisors suggesting [impermissible]

animus”).

       C.      Petroski states a claim for retaliation

       The PHRA contains an anti-retaliation provision. 43 Pa. Stat. § 955(d). To state a claim

for retaliation, “the employee must allege (1) a protected employee activity, (2) an adverse

employment action, and (3) a causal connection between the protected activity and the adverse

action.” MacVaugh v. Cnty. Of Montgomery, 301 F. Supp. 3d 458, 465 (E.D. Pa. 2018) (citing

Krouse v. Am. Sterilizer Co., 126 F.3d 494, 500 (3d Cir. 1997)). Petroski has sufficiently alleged

these elements.

       As to the first element, Petroski engaged in protected activity every time she complained

to Ms. Lee about what she perceived as derogatory comments regarding her and her coworkers’

appearances. See Jajua v. Diakon Lutheran Social Ministries, 299 F. Supp. 3d 645, 565 (E.D.

Pa. 2018) (holding that protected activity includes “‘informal protests of discriminatory

employment practices, including making complaints to management’” (quoting Curay-Cramer v.

Ursuline Acad. of Wilmington, 450 F.3d 130, 135 (3d Cir. 2006))); Norfolk v. GEO Grp., Inc.,

No. 17-204, 2020 WL 1873991, at *11 (W.D. Pa. Apr. 15, 2020) (finding that a correctional

officer engaged in protected activity when he reported his supervisor’s racially charged

comments to human resources and the assistant warden).

       With regard to the second element, “[a]n ‘adverse employment action’ in this context is

an action that ‘well might have dissuaded a reasonable worker from making or supporting a

charge of discrimination.’” Doe v. Apria Healthcare Grp. Inc., 97 F. Supp. 3d 638, 647 (E.D.

Pa. 2015) (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)). It is

                                                7
          Case 2:20-cv-02112-RBS Document 6 Filed 06/11/20 Page 8 of 10




“not limited to employer action that affects the terms and conditions of a claimant’s

employment,” as “‘[a]n employer can effectively retaliate against an employee by taking actions

not directly related to his employment or by causing him harm outside the workplace.’” Komis

v. Sec’y f United States Dep’t of Labor, 918 F.3d 289, 293 (3d Cir. 2019) (emphasis in original)

(quoting Burlington N., 548 U.S. at 63).

       Petroski alleges that she was demoted and ultimately terminated. She also alleges that

Dr. Lee’s office made disparaging remarks about her to potential employers when she was

looking for a new job following her termination. All of these actions would dissuade a

reasonable employee from engaging in protected activity.

       A plaintiff may establish the final element, causation, by proffering evidence of a close

temporal proximity between the protected activity and retaliatory conduct, a pattern of

antagonism following the protected conduct, or any other evidence from which one may infer

that the protected activity was likely the reason for the retaliatory conduct. See Bailey v.

Commerce Nat’l Ins. Servs., Inc., 267 F. App’x 167, 170 (3d Cir. 2008) (citing Kachmar v.

SunGard Data Sys., Inc., 109 F.3d 173, 177 (3d Cir. 1997)).

       Drawing all reasonable inferences from the Complaint in Petroski’s favor, it appears that

Ms. Lee’s offensive comments to Petroski—and Petroski’s complaints about those comments—

were frequent throughout 2016. Moreover, based on Ms. Lee’s October 10, 2016 email, it

appears that by that time, Ms. Lee had grown frustrated with Petroski’s objections to her

comments. (See Compl. Ex. 1 (“If my patients or staff is saying that she doesn’t look natural,

then it’s a huge issue for me. It’s something I have heard ongoing from patients but try to not

bring up a lot b/c I know Jen doesn’t want to hear it and doesn’t agree.”).) One month later, after

Petroski returned from her sick leave in November 2016, Ms. Lee demoted Petroski. A month

                                                  8
          Case 2:20-cv-02112-RBS Document 6 Filed 06/11/20 Page 9 of 10




after that, Petroski was terminated. Based on these allegations, it is plausible that Petroski could

establish causation on the basis of temporal proximity or a pattern of antagonism.

       Finally, we note that for purposes of this Motion, we need not and do not take a position

on whether Petroski’s husband’s email constitutes protected activity. Several courts have held

that protected activity includes protests made by a third party on the employee’s behalf. See

E.E.O.C. v. Ohio Edison Co., 7 F.3d 541, 545-46 (6th Cir. 1993); see also O'Neal v. Ferguson

Constr. Co., 237 F.3d 1248, 1255 (10th Cir. 2001) (concluding that “whether [plaintiff] or his

attorney wrote the letter is wholly irrelevant” when “[t]he letter was an informal complaint which

disclosed [plaintiff's] dissatisfaction with his new position”); Hale v. Emporia State Univ., 265 F.

Supp. 3d 1236, 1243 (D. Kan. 2017) (considering complaints made by employee’s husband

protected activity where “husband was complaining for her”). As the Sixth Circuit has

recognized, any other interpretation of the law “would allow an employer to retaliate with

impunity if someone engaged a representative to act on his behalf and would frustrate the [law’s]

purpose to prevent retaliation for opposing unlawful employment practices.” Ohio Edison, 7

F.3d at 545.

       This reasoning may not apply here since Petroski did not engage her husband to act on

her behalf in this respect. Rather, according to the husband’s email to Ms. Lee, he took it upon

himself to contact Ms. Lee, without Petroski’s knowledge. (See Compl. Ex. 1 (“Christina, I just

wanted to send an email and please know Jen has no knowledge of this and I would like to keep

this private between us.” (emphasis added)). Should Petroski proceed on the theory that her

husband’s email constituted protected activity, she will have to address this issue.




                                                 9
        Case 2:20-cv-02112-RBS Document 6 Filed 06/11/20 Page 10 of 10




III.   CONCLUSION

       For the foregoing reasons, Defendant’s Motion will be denied.

       An appropriate order follows.

                                                   BY THE COURT:




                                                   /s/ R. Barclay Surrick
                                                   R. BARCLAY SURRICK, J.




                                              10
